Citation Nr: 9903868	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-18 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disability, 
claimed a residual of pneumonia and shortness of breath.


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1946 to 
April 1947.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Waco Regional Office (RO) October 1996 rating decision which 
denied service connection for a lung disability, claimed a 
residual of pneumonia and shortness of breath.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the pneumonia for which he was 
treated during active service caused his present lung 
disability.  Thus, he maintains that service connection is 
warranted for a lung disability, claimed a residual of 
pneumonia and shortness of breath.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of presenting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim of 
service connection for a lung disability, claimed as 
residuals of pneumonia and shortness of breath, is well 
grounded.


FINDING OF FACT

There has been no competent medical evidence submitted 
linking the veteran's lung disability, claimed a residual of 
pneumonia and shortness of breath to his period of active 
service or to the pneumonia for which he was treated during 
such service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a lung disability.  
38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before reaching the merits of the veteran's claim, the 
threshold question which must be resolved is whether the 
veteran has presented evidence that his claim of service 
connection is well grounded.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Id., 1 Vet. App. at 81.  An allegation alone 
is not sufficient; the appellant must submit evidence in 
support of his claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

The veteran's complete service medical records are not 
available for review as they may have been destroyed in the 
fire at the National Personnel Records Center in July 1973.  
Where service medical records are not available, the Board's 
obligations to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).

A review of the veteran's available service medical record 
shows that he was hospitalized from May to June 1946 for 
primary atypical pneumonia of the right hilus which had an 
unknown etiology.  His March 1947 service discharge medical 
examination shows that his lungs were normal.  X-ray 
examination of his chest also revealed normal findings.

Treatment records, dated in March 1996 to January 1997, from 
E. Armendariz, M.D., show that, in March 1996, it was noted 
that the veteran underwent coronary artery bypass graft 
surgery earlier that month, and that he had since required 
the use of a ventilator.  It was further noted that he had a 
history of asthma as a child, but that his past medical 
history was negative for any relevant problems.  Physical 
examination revealed that his thorax had decreased breath 
sounds on the left with bilateral rhonchi and rales.  It was 
reported that he had a chest tube on the left side of his 
chest.  It was also reported that he had had opacification of 
the left chest, which probably resulted from blood in the 
pleural space which had since cleared.  The diagnoses were 
respiratory failure and status post coronary artery bypass 
graft surgery.  A May 1996 record shows that the veteran was 
seen with complaints that he felt weak and dyspneic.  
Physical examination revealed that his thorax exhibited 
decreased breath sounds, dullness and percussion.  X-ray 
examination of his chest revealed pleural effusion and 
vascular congestion.  He was diagnosed as having pleural 
effusion bilaterally, congestive heart failure and status 
post coronary artery bypass graft.  On examination in January 
1997, the veteran reported that the pneumonia he incurred in 
1946 had caused some of his problems.  Physical examination 
revealed that his lungs were fairly clear with slightly 
decreased breath sounds in the left base.  X-ray examination 
of his chest revealed some residual scarring in the pleura in 
the left base, but no effusion.  The veteran was diagnosed as 
having status pleural effusion with minimal scarring on the 
left base.

Hospitalization records reveal that in May 1996 the veteran 
was hospitalized at Providence Memorial Hospital for severe 
congestive heart failure, pleural effusion, anemia, 
malnourishment, depression and anxiety.  On admission, it was 
noted that he had had coronary artery bypass graft surgery in 
March 1996, and that he had a large pleural effusion.  
Physical examination of his lungs revealed decreased breath 
sounds and rales.  The diagnosis was status post coronary 
artery bypass with persistent congestive cardiac failure due 
to left ventricular dysfunction.  On examination the next 
day, the veteran reported experiencing shortness of breath 
and dyspnea.  Physical examination of his chest revealed that 
his left lower lung field was dull to percussion and 
auscultation.  The bases of both lungs had poor air entrance 
and sporadic rales.  X-ray examination of his chest revealed 
pleural effusion.  The impression was that the veteran had 
pleural effusion versus pleural thickening.  Two days after 
his admission, it was reported that his breathing and air to 
lungs had improved.  Regarding pleural effusion, it was noted 
that drainage had produced a bloody fluid with a normal 
differential and many red blood cells, but no malignant 
cells.  

By a letter in February 1997, Dr. Armendariz reported that he 
had treated the veteran while he was on a ventilator 
subsequent to his heart surgery in March 1996.  Dr. 
Armendariz further reported that he then treated him for 
pleural effusion in May 1996.  He indicated that the veteran 
reported that he had incurred severe pneumonia in his right 
lung and pleurisy in 1946, and that he believed that his 
lungs had been weak ever since.

By a letter in May 1997, Dr. Armendariz reported that the 
veteran had a history of rather severe pulmonary problems.  
He further reported that the veteran could incur scarring and 
pleural effusion if he were to incur pneumonia again.

On VA fee-basis medical examination in September 1997, the 
veteran reported that, while he had no serious respiratory 
problems during his childhood, he had always been short of 
breath compared with others.  He indicated that, during his 
first week of basic training, he developed pleurisy on the 
right and was hospitalized with a right perihilar infiltrate.  
He reported that he later returned to duty and was 
subsequently discharged.  He indicated that, while he had not 
had any acute episodes of respiratory problems since his 
period of active service, he had experienced shortness of 
breath since then.  He indicated that he underwent coronary 
artery bypass surgery in May 1996, and that he was later 
hospitalized for congestive heart failure.  He reported that 
he did not experience any chest pain, but that he did 
experience shortness of breath.  The examiner noted that 
there was a scar on the left lung which the veteran believed 
might have resulted from the in-service pneumonia in 1946.  
It was further noted that this scar appeared typical of 
pleural effusion residuals, but that it was on the wrong side 
of his chest, compared to the infiltrate noted during his 
period of active service.  Physical examination revealed a 
well healed thoracotomy scar.  Chest expansion was nearly nil 
and breath sounds were present with a few rales.  Deep 
breathing produced little increase in total volume.  X-ray 
examination of the veteran's chest revealed some blunting of 
the left costophrenic angle.  Pulmonary function studies 
showed that his vital capacity was 50% of predicated with no 
airflow obstruction.  The clinical impression was restrictive 
chest wall function of undetermined etiology.  The examiner 
concluded that it was not incurred during active service as 
the veteran reported he had been short of breath even before 
entering the service.  The examiner also reported that the 
pneumonia on the right side that the veteran incurred in 1946 
could not account for any present abnormal radiographic 
findings on his left side.  He further reported that he saw 
no clear-cut connection between the veteran's lung disability 
and his period of active service.

On the basis of the foregoing evidence, the Board believes 
that the veteran has not presented evidence of a well-
grounded claim of service connection for a lung disability, 
claimed a residual of in-service pneumonia and shortness of 
breath.  Specifically, he has not submitted competent medical 
evidence establishing a nexus between his lung disability and 
his period of active service or the pneumonia for which he 
was treated during such service.  While service medical 
records show that he was hospitalized for primary atypical 
pneumonia of the right hilus, they also show that examination 
of his lungs and chest X-ray films revealed normal findings 
at the time of his discharge from active service in 1947.  In 
addition, the treatment records from Dr. Armendariz and 
Providence Memorial Hospital show that he did not exhibit any 
symptoms of lung disability until 1996, nearly 49 years after 
his discharge from active service.  Moreover, neither these 
records nor the VA examination report show any link or nexus 
between the veteran's lung disability and his period of 
active service or the pneumonia noted therein.  Rather, the 
private treatment records show that this disability was 
related to the symptomatology associated with his coronary 
artery bypass graft surgery in 1996.  Additionally, the VA 
examination report shows that the examiner specifically 
indicated that there was no connection found between the 
veteran's lung disability and his period of active service or 
the pneumonia which he incurred therein.  

At most, the evidence supporting his claim amounts to a 
letter from Dr. Armendariz, who noted only a history as 
related by the veteran.  This also does not constitute 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence which is simply information 
recorded by an examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence").  See also Black v. Brown, 5 Vet. App. 
177, 180 (1993) (opinions that are based on history furnished 
by an appellant and that are unsupported by clinical evidence 
are of limited probative value.); Reonal v. Brown, 5 Vet. 
App. 458 (1993).  Thus, a nexus between the veteran's lung 
disability and his period of active service or the pneumonia 
for which he was treated therein has not been established.  
While the Board is sympathetic to the beliefs of the veteran, 
the claim cannot be viewed as well grounded under these 
circumstances.  Caluza, 7 Vet. App. at 506.

The Board has considered the veteran's contentions regarding 
the onset of his lung disability, claimed a residual of 
pneumonia and shortness of breath.  However, as a layman, he 
is not qualified or competent to render an opinion as to 
medical 
diagnosis, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

ORDER

Service connection for a lung disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.

- 7 -


